SUPPLEMENTAL OPINION
Because of the Commission’s past practices and N. J. A. C. 4:1-11.6, we are mindful of the instability that would ensue if this decision were applied retroactively. Therefore, we direct that it be applied prospectively only, except for the list in this case and in any presently pending proceeding in which the same challenge is made. Cf. Darrow v. Hanover Tp., 58 N. J. 410, 420 (1971); Willis v. Conservation & Ec. Develop. Dept., 55 N. J. 534, 541 (1970). No appointment shall be made hereafter in local service from a list unlawfully extended; but no appointments previously made from such a list shall be invalidated except as provided herein.